DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/425,005 filed on 05/29/2019 claims foreign priority to GERMANY 102018114092.4 filed on 06/13/2018.

Response to Amendment
This office action is in response to Amendments submitted on 07/01/2021 wherein claims 1-17 and 19-20 are currently pending and have been considered below.  Claim 18 has been canceled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 10-12, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson, U.S. Pub. No. 2003/0146863 A1 in view of Kay et al. “A Practical Technique for Minimizing the Number of Measurements in Sensor Signal Conditioning Calibration” downloaded from https://www.ti.com/lit/an/sboa111/sboa111.pdf 

Regarding independent claim 1 Jonsson teaches: 
	A method for monitoring a data converter configured to convert data using a calibration determined by a calibration data record (Jonsson, ¶ 0004), the method comprising: 
	Jonsson does not teach:
	calibrating the data converter in order to determine a multiplicity of time associated calibration data records that describe a linearity of the data converter at a multiplicity of different times, wherein the multiplicity of time associated calibration data records are configured to correct a non-linear response of an output signal of the data converter with respect to an applied input signal;
	determining a state of the data converter based on comparing at least one of the multiplicity of time associated calibration data records with a comparison data record
	Kay teaches:
	calibrating the data converter in order to determine a multiplicity of time associated calibration data records that describe a linearity of the data converter at a multiplicity of different times, wherein the multiplicity of time associated calibration data records are configured to correct a non-linear response of an output signal of the data converter with respect to an applied (Kay, fig 1-2, fig 4-6, page 1-6, Kay teaches developing a mathematical model, (Equation 1), that defines the “sensitivity of the sensor relative to the excitation voltage in V/V” (page 2 § 2, 1st paragraph) where the mathematical model is developed by describing “each span, offset and nonlinearity parameters as polynomials of Nth degree either vs. temperature or vs. input stimulus” (page 2 §2, 1st paragraph).  Kay also teaches “Calibrating the sensor requires performing a second order curve fits over three measurement points for nonlinearity and temperature drifts of span and offset” (page 2 § 2, last paragraph).  Kay also teaches the “mathematical model of the sensor, (Equation 1) is used to generate a table of offset and gain corrections versus temperature”(page 6 § 4) where the table is used to “adjust its (the sensor’s) gain and offset to cancel the drift effects” (page 6 § 4) where “a table of offset and gain corrections versus temperature” implies “the multiplicity of time associated calibration data records” which are developed by Equation 1 and are used to “correct a non-linear response of an output signal of the data converter with respect to an applied input signal”) 
	determining a state of the data converter based on comparing at least one of the multiplicity of time associated calibration data records with a comparison data record (Kay, page 6, Kay teaches “A calibrated signal conditioning system will monitor the temperature of the sensor, compare the temperature to the table and adjust its gain and offset to cancel the drift effects” where “the table” reads on “the multiplicity of time associated calibration data records” (see above), “the temperature” used for comparison implies “a comparison data record,” and “adjust its gain and offset” implies “determining a state of the data converter,”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of a data converter as taught by Jonsson by including correcting the non-linear response and determining a state of the 

Regarding claim 6 Jonsson as modified teaches: 
	the comparison data record comprises at least one threshold value (Jonsson, ¶ 0037, Jonsson teaches “a predetermined threshold magnitude” is used for comparison and therefore must be part of the “comparison data record”). 

Regarding claim 7 Jonsson as modified teaches:
	each of the multiplicity of time associated calibration data records comprises a multiplicity of calibration parameters having respective values, and the comparison data record comprises a multiplicity of comparison values, and 
	wherein the method further comprises comparing the respective values with the multiplicity of comparison values  (Jonsson, ¶ 0037, ¶ 0059, Jonsson teaches parameters such as “a system-level detectable performance parameter” and parameters “describing the external environment of the A/D converter” can be used to “trigger recalibration” (¶ 0059) therefore Jonsson teaches “a multiplicity of calibration parameters having respective values” where these parameters would be part of the “calibration data record.”  Jonsson also teaches that recalibration occurs when a change in these parameters “exceeds a predetermined threshold magnitude.”  The “predetermined threshold magnitude” would be stored as part of the “comparison data record” (see claim 6 above).  A multiplicity of parameters used in recalibrating implies a “multiplicity of comparison values.”  For the comparison to make sense, comparison of “values with respective corresponding comparison values” must take place.

Regarding claim 8 Jonsson as modified teaches: 
	capturing at least one time associated ambient parameter at at least two of the multiplicity of different times, wherein the determining of the state of the data converter is further based on the at least one time associated ambient parameter (The specification states that “calibration data records can take into consideration ambient parameters at the calibration times” (¶ 0034) and that ambient parameters can be temperature (¶ 0043), Jonsson, ¶ 0038-¶ 0045, ¶ 0059, Jonsson teaches that ambient temperature can be used to “trigger re-calibration” (¶ 0059) where “trigger re-calibration” implies a “state of the data converter.”  Jonsson also teaches                          
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents the “changes in operating condition parameters” (¶ 0041) which would represent changes that occur at “at least two of the multiplicity of different times” since changes imply values taken at different times).

Regarding claim 10 Jonsson as modified teaches: 
	further comprising storing the at least one time associated ambient parameter and/or storing the at least one of the multiplicity of time associated calibration data records (Jonsson, 
¶ 0056, Jonsson teaches “current sensor values” are written into RAM cells (¶ 0056) where the “current sensor values” reads on “the at least one time associated ambient parameter”).

Regarding claim 11 Jonsson as modified teaches:
(Jonsson, ¶ 0029, ¶ 0059, Jonsson teaches supply voltage and an “ambient temperature” as an “ambient parameters”).

Regarding claim 12 Jonsson as modified teaches:
	the at least one of the multiplicity of time associated calibration data records and the comparison data record comprise at least one reference calibration data record and a second time associated calibration data record, 
	wherein the determining of the state of the data converter is effected based on a comparison of the at least one reference calibration data record with the second time associated calibration data record (The specification defines “calibration data record” as “one or more calibration parameters” (¶ 0030), Jonsson, ¶ 0029, ¶ 0037-¶ 0049, ¶ 0059-¶ 0060, Jonsson teaches “a calibration sequence is initiated whenever a continuously measured difference vector, which represents the change in operating conditions since the last calibration initiation, exceeds a predetermined threshold magnitude” (¶ 0037).  Jonsson also teaches using an ambient parameter to represents the operating condition “that can be used to determine when re-calibration should be initiated” (¶ 0059).  Therefore an ambient parameter which is used in the recalibration process is part of the “calibration data record.”  Ambient parameters are recorded with respect to time therefore the ambient parameters represent “at least one of the multiplicity of time associated calibration data records” and “exceeds a predetermined threshold magnitude” which would be part of the “comparison data record” where the “predetermined threshold magnitude” implies “least one reference calibration data record” and the “change in operating conditions” implies “a second time associated calibration data record.”   “a calibration sequence is initiated” implies “the state of the data convertor” which is based on                         
                            ∆
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     which is “the changes in operating condition parameters” (¶ 0041).  When                         
                            ∆
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     “exceeds predetermined threshold magnitude” which implies a “reference calibration data record” recalibration begins.  “Changes in operating condition parameters” implies the “operating condition parameters” were recorded at different time therefore implying a “second time associated calibration data record”),
	wherein the at least one reference calibration data record is obtained by calibrating the data converter for one of the following reasons: 
	a production test of the data converter, 
	a module test of the data converter, wherein the data converter is coupled to at least one external component, 
	exceeding of a prescribed value of a supply voltage at the data converter, or 
	completion of an initialization phase of the data converter (Jonsson, ¶ 0029, ¶ 0037, 
¶ 0048, Jonsson teaches a system that “determines the change in operating conditions by determining and combining the operating parameter changes” (¶ 0048) where “operating parameter” represents the “calibration data record” (see above).  Jonsson also teaches that  “supply voltage” may be an “operating parameter,” (¶ 0029) and if the change in “operating parameters” e.g. “supply voltage” “exceeds a predetermined threshold” then a calibration is initiated therefore Jonsson teaches “calibrating the data converter” because of the “exceeding of a prescribed value of a supply voltage at the data converter”).

Regarding independent claim 16 Jonsson teaches:
	An apparatus for data conversion (Jonsson, fig 15, ¶ 0056), comprising: 
(Jonsson, ¶ 0004); 
	Jonsson does not teach:
	a calibration circuit configured to determine a multiplicity of time associated calibration data records that describe a linearity of the data converter at a multiplicity of different times, wherein the multiplicity of time associated calibration data records are configured to correct a non-linear response of an output signal of the data converter with respect to an applied input signal; and 
	a monitoring circuit configured to determine a state of the data converter based on comparison of at least one of the multiplicity of time associated calibration data records with a comparison data record.  
	Kay teaches:
	a calibration circuit configured to determine a multiplicity of time associated calibration data records that describe a linearity of the data converter at a multiplicity of different times, wherein the multiplicity of time associated calibration data records are configured to correct a non-linear response of an output signal of the data converter with respect to an applied input signal (Kay, fig 1-6, page 1-6, Kay teaches developing a mathematical model, (Equation 1), that defines the “sensitivity of the sensor relative to the excitation voltage in V/V” (page 2 § 2, 1st paragraph) where the mathematical model is developed by describing “each span, offset and nonlinearity parameters as polynomials of Nth degree either vs. temperature or vs. input stimulus” (page 2 §2, 1st paragraph).  Kay also teaches “Calibrating the sensor requires performing a second order curve fits over three measurement points for nonlinearity and temperature drifts of span and offset” (page 2 § 2, last paragraph).  Kay also teaches the “mathematical model of the sensor, (Equation 1) is used to generate a table of offset and gain corrections versus temperature”(page 6 § 4) where the table is used to “adjust its (the sensor’s) gain and offset to cancel the drift effects” (page 6 § 4) where “a table of offset and gain corrections versus temperature” implies “the multiplicity of time associated calibration data records” which are developed by Equation 1 and are used to “correct a non-linear response of an output signal of the data converter with respect to an applied input signal”) 
 ; and 
	a monitoring circuit configured to determine a state of the data converter based on comparison of at least one of the multiplicity of time associated calibration data records with a comparison data record (Kay, fig 3, page 6, Kay teaches “A calibrated signal conditioning system will monitor the temperature of the sensor, compare the temperature to the table and adjust its gain and offset to cancel the drift effects” where “the table” reads on “the multiplicity of time associated calibration data records” (see above), “the temperature” used for comparison implies “a comparison data record,” and “adjust its gain and offset” implies “determining a state of the data converter,”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of a data converter as taught by Jonsson by including correcting the non-linear response and determining a state of the data converter as disclosed by Kay to provide a system and method that when “the sensor is connected to the system, the combined response forms a linear output” where this method  “will typically yield a 20:1 improvement in linearity error” (Kay, page 4, last paragraph from top).

Regarding claim 19 Jonsson as modified teaches: 
	the data converter is an analog to digital converter or a digital to analog converter (Jonsson, fig 15, ¶ 0056).  

Regarding independent claim 20 Jonsson teaches:
	A system for converting data (Jonsson, fig 15, ¶ 0056), comprising: 
	a data converter, wherein the data converter is configured to convert data using a calibration determined by a calibration data record (Jonsson, ¶ 0004).
	Jonsson does not teach:
	a monitoring circuit for the data converter, wherein the monitoring circuit for the data converter is configured to: 
		calibrate the data converter in order to determine a multiplicity of time associated calibration data records that describe a linearity of the data converter at a multiplicity of different times, wherein the multiplicity of time associated calibration data records are configured to correct a non-linear response of an output signal of the data converter with respect to an applied input signal; and 
		determine a state of the data converter based on comparing at least one of the multiplicity of time associated calibration data records with a comparison data record.   
	Kay teaches:
	a monitoring circuit for the data converter, wherein the monitoring circuit for the data converter is configured to: 
		calibrate the data converter in order to determine a multiplicity of time associated calibration data records that describe a linearity of the data converter at a multiplicity of different times, wherein the multiplicity of time associated calibration data records are configured to (Kay, fig 1-6, page 1-6, Kay teaches developing a mathematical model, (Equation 1), that defines the “sensitivity of the sensor relative to the excitation voltage in V/V” (page 2 § 2, 1st paragraph) where the mathematical model is developed by describing “each span, offset and nonlinearity parameters as polynomials of Nth degree either vs. temperature or vs. input stimulus” (page 2 §2, 1st paragraph).  Kay also teaches “Calibrating the sensor requires performing a second order curve fits over three measurement points for nonlinearity and temperature drifts of span and offset” (page 2 § 2, last paragraph).  Kay also teaches the “mathematical model of the sensor, (Equation 1) is used to generate a table of offset and gain corrections versus temperature”(page 6 § 4) where the table is used to “adjust its (the sensor’s) gain and offset to cancel the drift effects” (page 6 § 4) where “a table of offset and gain corrections versus temperature” implies “the multiplicity of time associated calibration data records” which are developed by Equation 1 and are used to “correct a non-linear response of an output signal of the data converter with respect to an applied input signal”); and 
		determine a state of the data converter based on comparing at least one of the multiplicity of time associated calibration data records with a comparison data record (Kay, page 6, Kay teaches “A calibrated signal conditioning system will monitor the temperature of the sensor, compare the temperature to the table and adjust its gain and offset to cancel the drift effects” where “the table” reads on “the multiplicity of time associated calibration data records” (see above), “the temperature” used for comparison implies “a comparison data record,” and “adjust its gain and offset” implies “determining a state of the data converter,”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of a data converter as .  

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson as modified as applied to claim 1 above, and further in view of More U.S. Pub. No. 2004/0102914 A1.

Regarding claim 2 Jonsson does not teach: 
	the comparison data record comprises at least one other of the multiplicity of time associated calibration data records.  
	 More teaches:
	the comparison data record comprises at least one other of the multiplicity of time associated calibration data records (More, ¶ 0061-¶ 0065, More teaches a reference calibration mode (RCM) which reads on “comparison data record” and which records various reference and temperature difference measurements “over a range of ambient temperatures” (¶ 0061) where “range” implies “the multiplicity of time” and the “ambient temperatures” would be part of the “calibration data records”)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of a data converter as taught by Jonsson by including the comparison data records disclosed by More to improve “high resolution difference measurement systems” in order to “permit temperature difference 

Regarding claim 3 Jonsson as modified teaches: 
	the method further comprises capturing at least one time associated ambient parameter at at least two of the multiplicity of different times, wherein the determining of the state of the data converter is further based on the at least one time associated ambient parameter (The specification states that “calibration data records can take into consideration ambient parameters at the calibration times” (¶ 0034) and that ambient parameters can be temperature (¶ 0043).  Jonsson, ¶ 0037-¶ 0045, ¶ 0059-¶ 0060, Jonsson teaches that ambient temperature can be used to “trigger re-calibration” (¶ 0059) where “trigger re-calibration” implies a  “state of the data converter,” and the re-calibration occurs depending on the magnitude of the “difference vector” (¶ 0037).  The difference vector is defined in one of three ways (¶ 0038, 
¶ 0044, ¶ 0045) in each definition                          
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents the “changes in operating condition parameters” (¶ 0041) which would represent changes that occur at “a multiplicity of different times” since changes imply values taken at different times.  Since ambient temperature can be used to “trigger re-calibration” (see above) ambient temperature represents an “operating condition parameter”), and 
	wherein the comparing the at least one of the multiplicity of time associated calibration data records with the comparison data record comprises comparing of a difference threshold value with a difference between the at least one of the multiplicity of time associated calibration data records and the at least one other of the multiplicity of time associated calibration data records, wherein the difference threshold value is determined based on the at least one time (Jonsson, ¶ 0037-¶ 0046, ¶ 0059-¶ 0060, Jonsson teaches “Each operating condition parameter is considered as a vector component, and a calibration sequence is initiated whenever a continuously measured difference vector, which represents the change in operating conditions since the last calibration initiation, exceeds a predetermined threshold magnitude” (¶ 0037).  Jonsson also teaches using an ambient parameter to represents the operating condition “that can be used to determine when re-calibration should be initiated” 
(¶ 0059) therefore when the change in an ambient parameter exceeds a threshold recalibration is initiated.  “Exceeds the threshold” implies a comparison and the threshold must also be of an ambient parameter in order for a comparison to make sense.  Additionally, “continuously measured difference vector, which represents the change in operating conditions since the last calibration initiation” implies measurements and comparisons are made at a “multiplicity” of times).

Regarding claim 4 Jonsson as modified teaches: 
	the method further comprises capturing at least one time associated ambient parameter at at least two of the multiplicity of different times, wherein the determining of the state of the data converter is further based on the at least one time associated ambient parameter (The specification states that “calibration data records can take into consideration ambient parameters at the calibration times” (¶ 0034) and that ambient parameters can be temperature (¶ 0043), Jonsson, ¶ 0037-¶ 0045, ¶ 0059-¶ 0060, Jonsson teaches that ambient temperature can be used to “trigger re-calibration”(¶ 0059) where “trigger re-calibration” implies a  “state of the data converter.”                           
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents the “changes in operating condition parameters” (¶ 0041) which would represent changes that occur at “at least two of the multiplicity of different times” since changes imply the difference between values which would be taken at different times), wherein 
	at least two time associated ambient parameters are captured, and 
	wherein the at least one of the multiplicity of time associated calibration data records and the at least one other of the multiplicity of time associated calibration data records are selected for the comparing (Jonsson, ¶ 0037-¶ 0048,
¶ 0059-¶ 0060, Jonsson teaches                          
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents the “changes in operating condition parameters” (¶ 0041) changes imply the parameters were recorded at at least two different times therefore a “multiplicity of time.”                           
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     may represent the difference between the “at least one” and “the at least one other” of the “multiplicity of time associated calibration data records” which are used in the comparison to determine re-calibration (¶ 0037).  Jonsson also teaches “operating condition parameters may be “ambient parameters” (¶ 0059)).

Regarding claim 5 Jonsson as modified teaches: 
	the selecting is effected such that the at least two time associated ambient parameters for the at least one and the at least one other of the multiplicity of time associated calibration data records are the same within a prescribed tolerance range (Jonsson, ¶ 0059-¶ 0060, Jonsson teaches “operating condition parameters” which represent the  “calibration data records” where the operating condition parameters which can be ambient parameters (¶ 0059) and have a “specified operating range” (¶ 0060) which reads on “prescribed tolerance range.”  Jonsson also teaches “If one or several of the operating condition parameters are near the limit of their respective specified operating range, it may be advantageous to enable continuous background calibration” which implies “the multiplicity of time associated calibration data records are the same within a prescribed tolerance range”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jonsson as modified as applied to claim 8 above, and further in view of King, U.S. Pub. No. 2015/0032403 A1.

Regarding claim 9 Jonsson as modified does not teach:
	further comprising normalizing at least two of the multiplicity of time associated calibration data records in each case on the basis of the at least one time associated ambient parameter.
	King teaches:
	further comprising normalizing at least some of the multiplicity of time associated calibration data records in each case on the basis of the at least one time associated ambient parameter (King, Abstract, ¶ 0212-¶ 0217, King teaches “compensation parameters are used by the systems to modify performance” (Abstract) therefore “compensation parameters” represents “calibration data records” as they are “determined in calibration.”  King also teaches the “compensation parameters” are part of the “compensation function” which is normalized with respect to the temperature (¶ 0216).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of a data converter as taught by Jonsson by implementing a well-known method applied within the art, normalization, as disclosed by King, in order to provide the expected results (KSR, see MPEP 2143).   

Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson as modified as applied to claims 1 and 16 respectively above, and further in view of Fujiwara et al., (hereinafter Fujiwara), U.S. Pat. No. 5,966,676.

Regarding claim 13 Jonsson as modified does not teach:
	the state of the data converter comprises a degradation state.
	Fujiwara teaches:
	wherein the state of the data converter comprises a degradation state (Fujiwara, col 1 line 45-col 2 line 18, Fujiwara teaches “analyzing apparatus” (col 1 line 53-65) which reads on “data convertor,” “a CAUTION signal” can be outputted if necessary in order to avoid “calibration inability”(col 2 line 7-14) which implies a  “degradation state”). 
  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of a data converter as taught by Jonsson by including a degradation state as disclosed by Fujiwara in order to avoid serious problems due to “missing data due to calibration inability” (Fujiwara col 1 line 34-41).  

Regarding claim 14 Jonsson as modified does not teach:
	the method further comprises: 
	providing at least one signal based on the degradation state of the data converter, wherein the at least one signal is a measure of the degradation state of the data converter.
	Fujiwara teaches:
	the method further comprises: 
 (Fujiwara, fig. 1, col 1 line 45-col 2 line 18, Fujiwara teaches an “analyzing apparatus” (col 1 line 53-65) which reads on “data convertor,” and a “calibration-inability warning method” (col 1 line 45-51) which implies a “degradation state of the data converter”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of a data converter as taught by Jonsson by including a degradation state signal as disclosed by Fujiwara in order to avoid serious problems due to “missing data due to calibration inability” (Fujiwara col 1 line 34-41).  

Regarding claim 15 Jonsson as modified does not teach:
	the method further comprises: 
	shutting down the data converter or outputting a warning based on the measure of the degradation state of the data converter.	
	Fujiwara teaches:
	the method further comprises: 
	shutting down the data converter or outputting a warning based on the measure of the degradation state of the data converter (Fujiwara, col 2 line 7-col 3 line 52, Fujiwara teaches a CAUTION signal is outputted to operator indicating maintenance to analyzing apparatus is necessary before failure (col 2 line 7-18), where “analyzing apparatus” reads on “data convertor”).


Regarding claim 17 Jonsson as modified does not teach:
	further comprising: 
	a signal interface configured for providing at least one signal based on the state of the data converter; or 
	a shutdown circuit configured for shutting down the data converter based on the state of the data converter.
	Fujiwara teaches:
	further comprising: 
	a signal interface configured for providing at least one signal based on the state of the data converter; or 
	a shutdown circuit configured for shutting down the data converter based on the state of the data converter (Fujiwara, fig. 1, col 1 line 45-col 2 line 18, col 2 line 36-col 3 line 52, Fujiwara teaches an “analyzing apparatus” (col 1 line 53-65) which reads on “data convertor.” Fujiwara also teaches a “calibration-inability warning method” which outputs a CAUTION signal thereby “providing at least one signal based on the state of the data converter.”    “disposition can be quickly carried out when calibration inability actually occurs” (col 3 line 48-51) implies a shutdown therefore there must be a “shutdown circuit”).
.  

Response to Arguments
Applicant’s arguments (Remarks) filed 07/01/2021 have been fully considered but they are not persuasive.

Regarding Claim Objections, page 7 of applicant’s remarks, based on claim 18 being canceled, the objection has been withdrawn.

Regarding Double Patenting Rejection, page 7 of applicant’s remarks, based on the terminal disclaimer filed 07/01/2021, the Double Patenting Rejection has been withdrawn.

Regarding Section 112 Rejections, page 7-8 of applicant’s remarks, based on the applicant’s arguments and changes made to claims 1-5, 7-10, 12, 16, and 20 the 35 U.S.C. § 112 (b) rejections have been withdrawn.  Additionally, based on claim 18 being canceled, the 35 U.S.C. § 112 (d) rejection has been withdrawn.

Regarding Prior Art Rejections, page 8-10 of applicant’s remarks.  Applicant’s arguments have been considered but are moot due to the new ground of rejections necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Medelius et al, U.S. Pat. No. 6,462,684 B1 teaches self-calibrating and self-repairing data acquisition systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865 
                                                                                                                                                                                                       /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/9/2021